IIEYDENFEDDT, J.-
— There is no evidence in the record which goes to support the plea of nul tiel corporation, and that question is therefore not to be considered. The whole controversy in this case turns upon the question of proprietorship ; that is, whether the road was a public road or belonged to the plaintiff as a franchise. The determination of this fact depended upon the evidence as to the prior use of the road, its dedication to the public at any period of time, free from tolls or its investiture in the plaintiff, and their continued possession and claim of right. These matters of mere fact were properly left to the jury, under the circumstances detailed in evidence, and the court charged the law correctly. Indeed, there seems to have been no refusal on the part of the court, to give all the charges asked for by the plaintiff, and in the argument it is not urged that the court committed any error except in refusing a new trial, upon the ground that the verdict was contrary to evidence. It has always been the rule of this court not to interfere with a verdict, where the evidence is conflicting. In the evidence set out in the record there is enough to warrant the finding, and we will not disturb it.
Judgment affirmed.
.We concur: Murray, C. J.; Terry, J.